PER CURIAM.
Ordered, that whereas no judge who concurred in the judgment desires that the petition for a rehearing he granted, except as to the matter of costs, the same is denied except as to costs; and whereas-both parties have, by leave of court, been heard on briefs on the matter of costs, it is further ordered that the judgment heretofore entered be rescinded, and judgment be now entered as follows: The decree of the district, court is reversed, and the case is remanded to that court, with directions to enter a decree dividing equally the damages and the costs in that court, with costs for the. appellants in this court.